DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Information Disclosure Statement
Examiner's consideration of the IDS is limited to a cursory review of the cited references due to the high number of references listed and the breadth of topics covered by the references. If Applicant is aware of particular references or particular portions of the cited references that are particularly pertinent to the claims, Applicant is invited to highlight those references/portions for more thorough consideration by Examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains an implied phrase (i.e. "... are disclosed." in line 1). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claims 43, 52, and 56 are objected to because of the following informalities:
claim 43 fails to end with a period, see MPEP §608.01(m);
claim 52 recites "claim 48further" in line 1, and a space between "48" and "further" appears to be missing; and
claim 56 fails to end with a period.
Appropriate correction is required. Applicant’s cooperation is requested in correcting any additional errors of which Applicant may become aware.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
ground contacting members in claims 38, 48, and 53;
a first adjustment mechanism in claims 38, 48, and 53;
a second adjustment mechanism in claims 38, 48, and 53;
a pulling member in claims 41, 49, and 54;
a lifting element in claims 43, 52, and 56; and
a suspension member in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38, 39, 45-49, 51, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark et al. (US 3,048,981) in view of Fry et al. (US 3,135,339)

Regarding claim 38, Mark discloses a work machine comprising:
a chassis (including 20, 21, 22);
a plurality of ground contacting members (23, 24) coupled with and rotatable relative to the chassis;
a suspension (including 66a) coupled with an earth working tool (including 53), the suspension accommodating movement of the earth working tool relative to the chassis in response to an external force applied to the earth working tool;
a first adjustment mechanism (including upper link of 56) coupled with the earth working tool and coupled with the chassis; and
a second adjustment mechanism (including 60a, 61a, 63a) coupled with the suspension and coupled with the chassis;
wherein the earth working tool is rotatable relative to the chassis about at least two distinct axes of rotation and the first adjustment mechanism and the second adjustment mechanism position the earth working tool at a first vertical distance relative to a plane of an underlying ground surface and at a first pitch relative to the plane, and position the earth working tool at a second vertical distance relative to the plane and at the first pitch relative to the plane, the second vertical distance being greater than the first vertical distance (adjustable vertically in the plane shown in Fig. 1).

Mark depicts the first adjustment mechanism (including upper link of 56) as a linkage that one skilled in the art would interpret to be adjustable. However, Mark does not explicitly disclose said first adjustment mechanism as adjustable in a manner as Applicant’s. Fry teaches a work machine having a similar adjustment mechanism (including 15) which positions an earth working tool (see col. 2, lines 45-60).
Mark and Fry are analogous because they both disclose work machines for positioning earth working tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the work machine of Mark with the adjustment means as taught by Fry in order to "to adjust the angular pitch of the ground tools for varying conditions." (See Fry, col. 1, lines 29-33.)

Regarding claim 39, Mark discloses the earth working tool contacting the underlying ground surface at the first vertical distance (see Fig. 1) and being spaced apart from the underlying ground surface at the second vertical distance (when raised to such a desired height, as set forth in col. 13, lines 4-12). Additionally, Fry shows the earth working tool contacting the underlying ground surface at a first vertical distance (see Fig. 4) and being spaced apart from the underlying ground surface at a second vertical distance (see Fig. 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the tool as shown by Fry for use and transport.

Regarding claim 45, Mark discloses the suspension (including 66a) comprising a first member, a second member displaceable relative to the first member, and a spring coupled with the first member and the second member.

Regarding claim 46, Mark discloses the at least two distinct axes of rotation being parallel to one another (both being transverse to, or into and out of, the plane shown in Fig. 1).

Regarding claim 47, Mark discloses the earth working tool being in contact with the underlying ground surface at the first vertical distance (when being lowered to engage the soil surface, as set forth in col. 3, lines 56-73) and at the second vertical distance (see Fig. 1) and penetrates into the underlying ground surface to a greater depth at the second vertical distance than at the first vertical distance. Additionally, Fry teaches depth control (see col. 1, lines 54-64), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the tool as taught by Fry in order to adjust the tool depth for varying soil conditions.

Regarding claim 48, Mark discloses a work machine comprising:
a chassis (including 20, 21, 22) extending along a width in an X-axis direction of an X-Y-Z orthogonal coordinate system, extending along a length in a Y-axis direction of the X-Y-Z orthogonal coordinate, and extending along a height in a Z-axis direction of the X-Y-Z orthogonal;
a plurality of ground contacting members (23, 24) coupled with the frame;
a suspension member (including 66a) coupled with an earth working tool (via 56), the suspension member accommodating movement of the earth working tool relative to the frame in response to an external force applied to the earth working tool;
a first adjustment mechanism (including upper link of 56) coupled with the earth working tool and coupled with the frame; and
a second adjustment mechanism (including 60a, 61a, 63a, 64a) coupled with the suspension member and coupled with the frame;
wherein the earth working tool is rotatable relative to the frame about a plurality of axes of rotation, the plurality of axes of rotation extending in the X-axis direction and spaced apart from one another to accommodate positioning of the earth working tool at a first Z-axis position relative to an X-Y plane contacting the underlying ground surface and at a first pitch relative to the X-Y plane, and to position the earth working tool at a second Z-axis position relative to the X-Y plane and at the first pitch relative to the X-Y plane, the second Z-axis position being farther from the X-Y plan than the first Z-axis distance (adjustable vertically in the plane shown in Fig. 1).

Mark depicts the first adjustment mechanism (including upper link of 56) as a linkage that one skilled in the art would interpret to be adjustable. However, Mark does not explicitly disclose said first adjustment mechanism as adjustable in a manner as Applicant’s. Fry teaches a work machine having a similar adjustment mechanism (including 15) which positions an earth working tool (see col. 2, lines 45-60).
Mark and Fry are analogous because they both disclose work machines for positioning earth working tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the work machine of Mark with the adjustment means as taught by Fry in order to "to adjust the angular pitch of the ground tools for varying conditions." (See Fry, col. 1, lines 29-33.)

Regarding claim 49, Mark discloses a pulling member (including lower link of 56) coupled with the earth working tool and coupled with the chassis at a first one of the plurality of axes of rotation, the pulling member being rotatable in a Y-Z plane relative to the chassis.

Regarding claim 51, Mark discloses the second adjustment mechanism comprising a rocker (including 64a) coupled with the chassis and coupled with the suspension member and an actuator (including 60a, 61a, 63a) coupled with the rocker and coupled with the chassis.

Regarding claim 53, Mark discloses an apparatus comprising:
a chassis (including 20, 21, 22);
a plurality of ground contacting members (23, 24) supporting and rotatable relative to the chassis;
a suspension (including 66a) coupled with an earth working tool, the suspension being compressible in response to an external force applied to the earth working tool;
a first adjustment mechanism (including upper link of 56) coupled with the earth working tool and coupled with the chassis; and
a second adjustment mechanism (including 60a, 61a, 63a) coupled with the suspension and coupled with the chassis;
wherein the earth working tool is rotatable relative to the chassis about a first axis of rotation and about a second axis of rotation spaced apart from and parallel with the first axis of rotation, the first adjustment mechanism being effective to rotate the earth working tool about the first axis of rotation (at least as the first adjustment mechanism rotates itself) and adjustment of the second adjustment mechanism being effective to rotate the earth working tool about the second axis of rotation (adjustable vertically in the plane shown in Fig. 1).

Mark depicts the first adjustment mechanism (including upper link of 56) as a linkage that one skilled in the art would interpret to be adjustable. However, Mark does not explicitly disclose said first adjustment mechanism as adjustable in a manner as Applicant’s. Fry teaches a work machine having a similar adjustment mechanism (including 15) which positions an earth working tool (see col. 2, lines 45-60).
Mark and Fry are analogous because they both disclose work machines for positioning earth working tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the work machine of Mark with the adjustment means as taught by Fry in order to "to adjust the angular pitch of the ground tools for varying conditions." (See Fry, col. 1, lines 29-33.)

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark in view of Fry as applied to claim 48 above, and further in view of Stevens (US 2,292,488).

Neither Mark nor Fry explicitly discloses a lifting element as claimed. Stevens teaches a lifting element (including 46, 47, 48, 49, 50) coupled with and extending between an earth working tool and a chassis, the lifting element configured to selectably raise and lower the earth working tool and to limit movement of the earth working tool relative to the suspension element in a first direction.
Mark, Fry, and Stevens are analogous because they all disclose work machines for positioning earth working tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the lifting means as taught by Stevens for a flexible connection (see Stevens, p. 2) and for safety.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,883,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '621 patent present all of the structural limitations of the pending claims. It is noted that additional limitations of the pending claims would have been obvious to a person of ordinary skill in the art in view of the claims in the '621 patent.


Allowable Subject Matter
Claims 40-44, 50, and 54-57 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/12/2/22